Exhibit 99.3 Northcore Technologies Inc. 302 The East Mall, Suite 300 Toronto, Ontario, Canada M9B 6C7 Tel: 416-640-0400 Fax: 416-640-0412 www.northcore.com NORTHCORE TECHNOLOGIES INC. 2010 Financial Statements MANAGEMENT’S REPORT March 29, 2011 Preparation of the consolidated financial statements accompanying this annual report and the presentation of all other information in this report is the responsibility of management.The consolidated financial statements have been prepared in accordance with appropriate and generally accepted accounting principles and reflect management’s best estimates and judgments.All other financial information in the report is consistent with that contained in the consolidated financial statements.The Company maintains appropriate systems of internal control, policies and procedures which provide management with reasonable assurance that assets are safeguarded and that financial records are reliable and form a proper basis for preparation of financial statements. The Board of Directors ensures that management fulfills its responsibilities for financial reporting and internal control through an Audit Committee which is composed of non-executive directors. The Audit Committee reviewed the consolidated financial statements with management and external auditors and recommended their approval by the Board of Directors.The consolidated financial statements have been audited by Collins Barrow, Chartered Accountants.Their report stating the scope of their audit and their opinion on the consolidated financial statements is presented below. Duncan Copeland Jim Moskos CEO
